EDWARDS, Senior
Circuit Judge, concurring in part and dissenting in part.
I concur in the findings of the majority, but dissent from the isolated ruling that the court abused its discretion under parts 11(C)(3)(c) and 11(C)(3)(e). These sections of the opinion concern the “failure of the Department to provide the vocational programming” and to correct “wage disparity between female and male inmates.” See, Glover v. Johnson, 721 F.Supp. 808, 842 (E.D.Mich.1989) (Glover III). It seems abundantly clear that the Department knew its duty in its entirety and deliberately chose to make no attempt to comply or even question the court about any ambiguity it may have perceived. See, Peppers v. Barry, 873 F.2d 967, 968 (6th Cir.1989) (Requiring all reasonable attempts to comply with an order to preclude a finding of contempt). After a ten year struggle with the Department to correct their unconstitutional disparate treatment of women inmates, I can see no abuse of discretion in the finding of contempt on all issues.
Respectfully, I must disagree with majority’s assertion that Judge Feikens abused his discretion finding the Department in contempt for violating his order to improve the vocational programs available to the women inmates of Michigan prisons. The court clearly mandated in its 1979 order “that a vocational counseling and testing program” be initiated and “a survey be taken to determine (the inmates) interests, needs, and abilities.” Glover v. Johnson, 478 F.Supp. 1075, 1103 (E.D.Mich.1979) (Glover I). The order, thereby, directed the Department of Corrections to administer the program and survey. Moreover, the Department was ordered to “implement those vocational programs receiving significant support from the inmates.” Id. Yet, after a year of inaction, the court itself had to order the appointment of a “Vocational Program Coordinator” to counsel and poll the inmates to determine desirable and effective training programs. Glover III, 721 F.Supp. 808, 820 (E.D.Mich.1989). The coordinator’s report, Project Grow, recommended several programs, but, none were ever implemented. Id. In short, the defendants knew the intent of the prior order and for more than ten years refused to fully comply with the order.
As a direct consequence of these “willful and intentional violations” of the court’s order to improve the educational and job training opportunities, the prison wages of female inmates are still far below their male counterparts. Glover III, 721 F.Supp. 808, 842 (E.D.Mich.1989). The court specifically noted that the failure to improve the overall rehabilitative opportunities for the women has continued the disparity. Id. at 826. As only one example, the women’s facilities have lower grade, non-commercial food preparation equipment more akin to a home economics course than a job training or rehabilitative program. Id. at 821 and n. 9. It, thereby, seems perfectly justified, and, indeed consistent to hold the defendants in contempt on the issue of wage disparity as a consequence of their violative acts.
Accordingly, I would affirm the court’s findings in their entirety. In its ten year tenure over this dispute, the court below at all times attempted the least intrusive means to focus the Department’s attention on their explicit constitutional violations and steer them away from their “studied *719indifference.” Glover III, supra, at 811. The court initially maintained the necessary restraint to allow the Department to correct the situation. See, Hutto v. Finney, 437 U.S. 678, 98 S.Ct. 2565, 57 L.Ed.2d 522 (1978). After a decade of concerted inaction and no progress, the end result was a “series of disappointments and frustrations” for the court. Glover III, supra at 813. The goal in maintaining jurisdiction over this case was to rectify the entire constitutional violation of the equal protection of law encompassing disparate educational, vocational, and rehabilitative opportunities for the women inmates. Considering the lack of affirmative action on the part of the Department, the finding of contempt on all the issues was well justified and should be affirmed.